Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




DETAILED ACTION
	Applicant has elected Species 1 without traverse in the reply filed on 12/22/2020. Claims 1-9 are currently pending in this application. Claims 6-9 are withdrawn. Claims 1-5 are currently under examination.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over REITER (2013/0139642) in view of EMURA (2007/0265122) and further in view of INUI (2015/0211623).

Regarding Claim 1, REITER teaches a method of making a bicycle sprocket (50) having a rotational center axis, the method comprising: providing an annular portion made of a base material and having a plurality of teeth (58)(60) integrally formed on an outer perimeter of the annular portion; processing at least one of the plurality of teeth (58)(60) to form a first tooth (58) having a first axial chain engaging width that is smaller than a first axial spacing of an outer link of a bicycle chain and larger than a second axial spacing of an inner link coupled to the outer link [0039](over 80% of the outer link space width is larger than an inner link axial space width); and processing at least one other of the plurality of teeth to form a second tooth (60) having a second axial chain engaging width that is smaller than the second axial spacing. 
REITER does not teach the second tooth being formed by deforming the base material.
	EMURA teaches a sprocket formed by deforming the base material [0022].
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in REITER to be produced by forging to as in EMURA to increase sprocket strength while reducing weight. 
	REITER teaches further comprising forming a recess in the first tooth, the recess being configured to minimize interference with the inner link (Figs. 11-15).

INUI teaches forming a sprocket by press working [0091], [0093].
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in REITER to be produced by press working as in EMURA to manufacture the sprocket in an efficient manner. 

Regarding Claim 4, REITER teaches further comprising forming four of the recesses in the first tooth such that the first tooth has a plus-sign shape when viewed from a radially outer side (Figs. 11, 15).

Regarding Claim 5, REITER teaches further comprising forming the four recesses and the second tooth together by the press working.
INUI teaches forming a sprocket by press working [0091], [0093].
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in REITER to be produced by press working as in EMURA to manufacture the sprocket in an efficient manner. 

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that INUI does not teach forming a recess in a first tooth and forming a second tooth together by press working (Remarks pg. 4 para. 5). REITER teaches the 
In addition, REITER as modified teaches the press working limitation since it is treated as a product by process claim (MPEP 2113).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654